                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

ISAM ELWADI,

                  Plaintiff,

v.                                                           Case No: 2:17-cv-646-FtM-38CM

YASSIR ALAM, LLC and YASSIR
HASSAN,

                Defendants.
                                                  /

                                       OPINION AND ORDER1

        Before the Court is United States Magistrate Judge Carol Mirando’s Report and

Recommendation. (Doc. 56). Judge Mirando recommends denying Defendants Yassir

Alam, LLC and Yassir Hassan’s Verified Motion for Attorney’s Fees. No party objects to

the Report and Recommendation, and the time to do so has expired.

        A district judge “may accept, reject, or modify in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). The district

judge “shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id. And “[t]he judge

may also receive further evidence or recommit the matter to the magistrate judge with

instructions.” Id.




1 Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites. These
hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked documents in
CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this Court does not endorse,
recommend, approve, or guarantee any third parties or the services or products they provide on their
websites. Likewise, the Court has no agreements with any of these third parties or their websites. The
Court accepts no responsibility for the availability or functionality of any hyperlink. Thus, the fact that a
hyperlink ceases to work or directs the user to some other site does not affect the opinion of the Court.
      After examining the file independently, and upon considering Judge Mirando’s

findings and recommendations, the Court accepts and adopts the Report and

Recommendation.

      Accordingly, it is now

      ORDERED:

      (1) United States Magistrate Judge Carol Mirando’s Report and Recommendation

         (Doc. 56) is ACCEPTED and ADOPTED and the findings incorporated herein.

      (2) Defendants Yassir Alam, LLC and Yassir Hassan’s Verified Motion for

         Attorney’s Fees (Doc. 49) is DENIED.

      (3) The Clerk of Court is DIRECTED to enter judgment accordingly and close the

         file.

      DONE and ORDERED in Fort Myers, Florida on this 29th day of November 2018.




Copies: All Parties of Record




                                         2
